        Case 1:19-cr-00868-PGG Document 107 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                            ORDER

 LOREN RUBIO,                                                 19 Cr. 868 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Loren Rubio’s sentencing, currently scheduled for October 11, 2021, is

adjourned to October 12, 2021 at 5:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 31, 2021
